EXECUTION


THIRD AMENDMENT TO CREDIT AGREEMENT


THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of June 16, 2011
between
 
SYMS CORP, a New Jersey corporation (the “Lead Borrower”),
 
FILENE’S BASEMENT, LLC (together with the Lead Borrower, collectively, the
“Borrowers”),
 
each lender party hereto (collectively, the “Lenders” and individually, a
“Lender”), and
 
BANK OF AMERICA, N.A., as Administrative Agent and Collateral Agent;
 
in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.




WITNESSETH:


WHEREAS, the Borrowers, the Lenders, the Administrative Agent and the Collateral
Agent have entered into a certain Credit Agreement dated as of August 27, 2009
(as amended by that certain First Amendment to Credit Agreement dated as of
January 7, 2011 by and among the Borrowers, the Lenders, the Administrative
Agent and the Collateral Agent, as further amended by that certain Second
Amendment to Credit Agreement dated as of March 8, 2011 by and among the
Borrowers, the Lenders, the Administrative Agent and the Collateral Agent, and
as further amended and in effect, the “Credit Agreement”), pursuant to which the
Agents and the Lenders have established a revolving credit facility in favor of
the Borrowers; and


WHEREAS, the Borrowers, the Required Lenders, the Administrative Agent and the
Collateral Agent have agreed to amend certain provisions of the Credit Agreement
as set forth herein.


NOW THEREFORE, in consideration of the mutual promises and agreements herein
contained, the parties hereto hereby agree as follows:


1.  
Incorporation of Terms and Conditions of Credit Agreement.   All of the terms
and conditions of the Credit Agreement (including, without limitation, all
definitions set forth therein) are specifically incorporated herein by
reference.  All capitalized terms not otherwise defined herein shall have the
same meaning as in the Credit Agreement, as applicable.

 
2.  
Representations and Warranties.  Each Borrower hereby represents and warrants
that (i) to its knowledge, no Default or Event of Default by the Borrowers
exists under the Credit Agreement or under any other Loan Document, and (ii)
after giving effect to this Amendment, all representations and warranties
contained in the Credit Agreement and the other Loan Documents are true and
correct as of the date hereof, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they are
true and correct as of such earlier date.

 
 
-1-

--------------------------------------------------------------------------------

 
 
3.  
Ratification of Loan Documents.  Each Borrower hereby acknowledges and agrees
that it has no actual knowledge of any offsets, defenses, claims, or
counterclaims against any Lender, any Agent, or any of their respective
officers, directors, employees, attorneys, representatives, predecessors,
successors, or assigns with respect to the Obligations, or otherwise, and that
if such Borrower now has, or ever did have, any offsets, defenses, claims, or
counterclaims against any Lender, any Agent or any of their respective officers,
directors, employees, attorneys, representatives, predecessors, successors, or
assigns, at law or in equity, from the beginning of the world through this date
and through the time of execution of this Amendment, all of them are hereby
expressly WAIVED, and each Borrower hereby RELEASES each Lender, each Agent, and
their respective officers, directors, employees, attorneys, representatives,
predecessors, successors, and assigns from any liability therefor.

 
4.  
Amendment to Credit Agreement.  The Credit Agreement is hereby amended as
follows:

 
a.      
Amendment to Article VII.  The provisions of Article VII are hereby amended by
deleting Section 7.15 in its entirety and by substituting the following in its
stead:

 
7.15           Financial Covenant.
 
Permit Availability at any time to be less than ten percent (10%) of the Loan
Cap.
 
5.  
Conditions to Effectiveness.  This Amendment shall not be effective until each
of the following conditions precedent has been fulfilled to the satisfaction of
the Administrative Agent:

 
a.      
This Amendment shall have been duly executed and delivered by the Borrowers and
the Required Lenders.  The Administrative Agent shall have received a fully
executed original hereof.

 
b.      
All action on the part of the Borrowers necessary for the valid execution,
delivery and performance by the Borrowers of this Amendment shall have been duly
and effectively taken.

 
c.      
After giving effect to this Amendment, no Default or Event of Default shall have
occurred and be continuing.

 
d.      
The Borrowers shall have paid an amendment fee to the Administrative Agent, for
the account of the Lenders executing this Amendment, in the amount of
$62,500.  Such amendment fee shall be fully earned and due and payable on the
date of this Amendment and shall not be subject to refund or rebate under any
circumstances.

 
 
-2-

--------------------------------------------------------------------------------

 
 
6.  
Binding Effect.  The terms and provisions hereof shall be binding upon and inure
to the benefit of the parties hereto and their heirs, representatives,
successors and assigns.

 
7.  
Expenses.  The Borrowers shall reimburse the Agents for all expenses incurred in
connection herewith, including, without limitation, reasonable attorneys’ fees
to the extent provided in the Credit Agreement.

 
8.  
Multiple Counterparts.   This Amendment may be executed in multiple
counterparts, each of which shall constitute an original and together which
shall constitute but one and the same instrument.

 
9.  
Governing Law.  This Amendment shall be construed, governed, and enforced
pursuant to the laws of the State of New York.

 
 
 
-3-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by each
of the parties hereto as a sealed instrument as of the date first above written.
 
 

 
SYMS CORP, as Lead Borrower


By:        /s/ Marcy Syms                
Name:   Marcy Syms
Title:     Chief Executive Officer

 


FILENE’S BASEMENT, LLC, as a Borrower


By:        Syms Corp, its sole member


By:         /s/ Marcy Syms              
Name:    Marcy Syms
Title:      Chief Executive Officer

 




 
-4-

--------------------------------------------------------------------------------

 
 
 


 

 
BANK OF AMERICA, N.A., as
Administrative Agent, Collateral Agent,
and as a Lender


By:         /s/ Kathleen Dimock      
Name:    Kathleen Dimock
Title:      Managing Director

 



 
 
-5-

--------------------------------------------------------------------------------

 
 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 
1346836.2